Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re James Pikl                                           Original Mandamus Proceeding

No. 06-18-00003-CV                                   Opinion delivered by Justice Burgess, Chief
                                                     Justice Morriss and Justice Moseley
                                                     participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED JANUARY 12, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk